Exhibit 10.13

EXECUTION COPY

AMENDMENT NO. 4

Dated as of July 31, 2006

to

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of September 22, 2003

THIS AMENDMENT NO. 4 (this “Amendment”) dated as of July 31, 2006, is entered
into by and among (i) MEDCO HEALTH RECEIVABLES, LLC, a Delaware limited
liability company (the “Seller”), (ii) MEDCO HEALTH SOLUTIONS, INC., a Delaware
corporation (the “Servicer”), (iii) the “Conduit Purchasers” identified on the
signature pages hereto, (iv) the “Committed Purchasers” identified on the
signature pages hereto, (v) the “Managing Agents” identified on the signature
pages hereto and (vi) CITICORP NORTH AMERICA, INC., as administrative agent (in
such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

A. Reference is made to the Amended and Restated Receivables Purchase Agreement
dated as of September 22, 2003 among the Seller, the Servicer, the “Conduit
Purchasers”, “Committed Purchasers” and “Managing Agents” from time to time
parties thereto and the Administrative Agent (as amended, the “Receivables
Purchase Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Receivables Purchase Agreement.

B. The parties hereto have agreed to amend the Receivables Purchase Agreement on
the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments. Effective as of the Effective Date (as defined below),
the Receivables Purchase Agreement is amended as follows:

1.1 The definition of “Adjusted Net Receivables Pool Balance” in Schedule I of
the Receivables Purchase Agreement is deleted.



--------------------------------------------------------------------------------

1.2 The definition of “Bad Debt Reserve Percentage” in Schedule I of the
Receivables Purchase Agreement is amended in its entirety to read as follows:

“Bad Debt Reserve Percentage” means, as of any Monthly Reporting Date, and
continuing until (but not including) the next Monthly Reporting Date, the
product of:

[(BDR x NRPB/BPR) x 1.50]/NRPB

where:

 

NRPB    =   

the Net Receivables Pool Balance as of as of the

close of business of the Servicer on the last day of Current Calculation Period
(the “Calculation Date”)

BDR    =    the Bad Debt Reserves as of such Calculation Date BPR    =   

the Outstanding Balance of all Pool Receivables as of

such Calculation Date.

1.3 The definition of “Bank One” in Schedule I of the Receivables Purchase
Agreement is deleted.

1.4 The following definition is added to Schedule I of the Receivables Purchase
Agreement in appropriate alphabetical order:

“BTM” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and any
successor thereto.

1.5 The definition of “Concentration Limit” in Schedule I of the Receivables
Purchase Agreement is amended in its entirety to read as follows.

“Concentration Limit” means, at any time for any Obligor:

(a) if such Obligor has Debt Ratings of AA- or better from S&P and Aa3 or better
from Moody’s, an amount equal to the product of (i) the Loss Reserve Percentage
Floor and (ii) the Net Receivables Pool Balance at such time;

(b) if such Obligor has Debt Ratings of BBB- or better from S&P and Baa3 or
better from Moody’s (and clause (a) does not apply), an amount equal to the
product of (i) 50%, (ii) the Loss Reserve Percentage Floor and (iii) the Net
Receivables Pool Balance at such time; and

(c) in the case of any other Obligor, 5% of the Net Receivables Pool Balance at
such time (the “Normal Concentration Limit”); provided that if at the time of
determination a Rating Level 2 Period, Rating Level 3 Period or Rating Level 4
Period is in effect, the Normal Concentration Limit shall be 4% of the Net
Receivables Pool Balance at such time;

provided, however, that, notwithstanding the foregoing, the Administrative Agent
(acting either on its own initiative or at the direction of any Managing Agent)
may at any time reduce the Concentration Limit of an Obligor described in
clauses (a)

 

2



--------------------------------------------------------------------------------

and (b) above to the Normal Concentration Limit upon not less than three
(3) Business Days’ notice to the Servicer. In the case of an Obligor and its
Affiliates, the Concentration Limit shall be calculated as if such Obligor and
such Affiliates were a single Obligor. If an Obligor has a Debt Rating from only
one of S&P and Moody’s, then the Concentration Limit shall be determined by
reference to such Debt Rating. If an Obligor does not have a Debt Rating from
either S&P or Moody’s, then the Concentration Limit for such Obligor will be
determined pursuant to clause (c) above.

1.6 The definition of “Default Ratio” in Schedule I of the Receivables Purchase
Agreement is amended to delete the parenthetical appearing in clause (i) thereof
and to substitute therefor the following:

“(excluding, for the avoidance of doubt, any Defaulted Receivables that were
written off as uncollectible in a prior Calculation Period in accordance with
the Credit and Collection Policy)”.

1.7 The definition of “Delinquency Ratio” in Schedule I of the Receivables
Purchase Agreement is amended in its entirety to read as follows:

“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
each Monthly Reporting Date for the immediately preceding Calculation Period by
dividing (i) the aggregate Outstanding Balance of all Delinquent Receivables as
of the end of such Calculation Period by (ii) aggregate Outstanding Balance of
all Receivables that have been billed as of the end of such Calculation Period
(excluding Defaulted Receivables and Receivables owing by Obligors that have a
Debt Rating of AA- or better from S&P and Aa3 or better from Moody’s).

1.8 The definition of “Dilution Reserve” in Schedule I of the Receivables
Purchase Agreement is amended to delete the term “Adjusted Net Receivables Pool
Balance” and to substitute therefor the term “Net Receivables Pool Balance”.

1.9 The definition of “Loss Reserve” in Schedule I of the Receivables Purchase
Agreement is amended in its entirety to read as follows:

“Loss Reserve” means, on any date, an amount equal to:

LRP x NRPB

where:

 

LRP    =    the Loss Reserve Percentage on such date. NRPB    =    the Net
Receivables Pool Balance at the close of business of the Servicer on such date.

 

3



--------------------------------------------------------------------------------

1.10 The definition of “Loss Reserve Percentage Floor” in Schedule I of the
Receivables Purchase Agreement is amended to change the percentage set forth
therein from “22%” to “20%”.

1.11 The definition of “Scheduled Commitment Termination Date” in Schedule I of
the Receivables Purchase Agreement is amended to change the date set forth
therein from “August 8, 2006” to “July 30, 2007”.

1.12 The definition of “Termination Date” in Schedule I of the Receivables
Purchase Agreement is amended to change the date set forth in clause (d) thereof
from “August 8, 2006” to “July 31, 2009”.

1.13 Schedules II and III of the Receivables Purchase Agreement are amended and
restated in their entirety to read as set forth in the new Schedule II and the
new Schedule III, respectively, attached hereto.

SECTION 2. Temporary Waiver. Pursuant to Section 5.01(g) of the Receivables
Purchase Agreement, each Deposit Account is required to be maintained at all
times in the name of the Seller. The Seller has notified the Administrative
Agent that it is in breach of this covenant as of the date hereof. The
Administrative Agent, each Managing Agent and each Purchaser hereby waives any
Termination Event that may exist by reason of such breach; provided that
(i) such breach is remedied within 30 days of the date hereof and (ii) such
waiver shall be limited to the specific circumstances described in this
Section 2, and shall not extend to any similar breach that may arise hereafter.

SECTION 3. Covenants, Representations and Warranties.

3.1 Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the Receivables Purchase Agreement (as amended hereby) and agrees that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment.

3.2 Each of the Seller and the Servicer hereby represents and warrants that
(i) this Amendment constitutes the legal, valid and binding obligation of such
party, enforceable against it in accordance with its terms and (ii) upon the
effectiveness of this Amendment, except as provided above in Section 2, no
Termination Event or event or circumstance which, with the giving of notice or
the passage of time, or both, would constitute a Termination Event shall exist
under the Receivables Purchase Agreement.

SECTION 4. Amendment Fee. On the Effective Date, the Seller will pay to each
Committed Purchaser a non-refundable fee (the “Amendment Fee”) equal to 0.05% of
such Committed Purchaser’s Commitment.

 

4



--------------------------------------------------------------------------------

SECTION 5. Conditions Precedent. This Amendment shall become effective as of the
date (the “Effective Date”) on which:

(a) the Administrative Agent shall have received copies of the following, each
in form and substance satisfactory to the Managing Agents:

(i) this Amendment duly executed by the Seller, the Servicer, the Administrative
Agent, each Managing Agent and each Purchaser;

(ii) the Assignment and Acceptance Agreement of even date herewith among
JPMorgan Chase Bank, N.A., Falcon Asset Securitization Company LLC, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch and Victory Receivables Corporation
(the “Assignment Agreement”);

(iii) the amended and restated Purchaser Fee Letter of even date herewith duly
executed by the Seller, the Administrative Agent and each Managing Agent; and

(iv) for each Transaction Party, a certificate of its Secretary certifying
therein (i) a copy of the certificate of formation or certificate of
incorporation, as applicable, of such Transaction Party, (ii) a copy of the
limited liability company agreement or by-laws, as applicable, of such
Transaction Party, (iii) a copy of the resolutions of the members or board of
directors, as applicable, of such Transaction Party authorizing the execution,
delivery and performance of this Amendment and the other Transaction Documents
to which it is a party and (iv) the names and true signatures of the officers of
such Transaction Party authorized to sign this Amendment and the other
Transaction Documents on its behalf;

(b) the assignments contemplated by the Assignment Agreement shall have been
consummated; and

(c) each Committed Purchaser shall have received payment in full of the
Amendment Fee pursuant to Section 3 above.

SECTION 6. Funding on Effective Date. The parties hereto acknowledge that an
adjustment to the Capital held by the respective Purchaser Groups is required to
be made on the effective date of this Amendment in order to ensure that the
Capital held by the Purchasers in each Purchaser Group is proportional to their
respective Purchaser Group Limits. Accordingly, on the Effective Date, the
Seller shall request a special non-pro rata Incremental Purchase in the amount
of $15,000,000 to be made by the Purchaser Group for which BTM acts as Managing
Agent, and shall use the proceeds thereof to effect a special non-pro rata
payment to the Purchaser Group for which CNAI acts as Managing Agent in the
amount of $15,000,000 (to be applied as a reduction of Capital held by the
Purchasers in CNAI’s Purchaser Group), such that (after giving effect to such
Purchase and payment and the assignments contemplated by the Assignment
Agreement) the Capital held by the Purchasers in the respective Purchaser Groups
will be proportional to their respective Purchaser Group Limits. BTM is hereby
directed to remit the proceeds of such special Incremental Purchase directly to
CNAI for the benefit of the Purchasers in CNAI’s Purchaser Group.

 

5



--------------------------------------------------------------------------------

SECTION 7. Reference to and Effect on the Receivables Purchase Agreement.

7.1 Upon the effectiveness of this Amendment, each reference in the Receivables
Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement as amended hereby, and each reference to the
Receivables Purchase Agreement in any other document, instrument and agreement
executed and/or delivered in connection with the Receivables Purchase Agreement
shall mean and be a reference to the Receivables Purchase Agreement as amended
hereby.

7.2 Except as specifically amended hereby, the Receivables Purchase Agreement,
the other Transaction Documents and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

7.3 Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Purchaser, any Managing Agent or the Administrative Agent
under the Receivables Purchase Agreement, the Transaction Documents or any other
document, instrument, or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

SECTION 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

MEDCO HEALTH RECEIVABLES, LLC,

as Seller By:  

/s/ Thomas F. Bruscino

Name:   Thomas F. Bruscino Title:   Vice President

MEDCO HEALTH SOLUTIONS, INC.,

as Servicer By:  

/s/ Walter D. Hosp

Name:   Walter D. Hosp Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

CAFCO, LLC, as a Conduit Purchaser By:   Citicorp North America, Inc., as
Attorney-in-Fact By:  

Patricia Schaupp

Name:   Title:  

 

CITICORP NORTH AMERICA, INC., as Administrative Agent and as a Managing Agent
By:  

Patricia Schaupp

Name:   Title:  

 

CITIBANK, N.A., as a Committed Purchaser By:  

Patricia Schaupp

  Attorney-in-Fact



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser By:  

/s/ Geraldine St-Louis

Name:   Geraldine St-Louis Title:   Vice President THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as a Managing Agent By:  

/s/Aditya Reddy

Name:   Aditya Reddy Title:   Vice President THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as a Committed Purchaser By:  

/s/Harumi Kambara

Name:   Harumi Kambara Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Committed

Purchaser

By:  

/s/ J. Alan Edwards

Name:   J. Alan Edwards Title:   Managing Director



--------------------------------------------------------------------------------

NEW SCHEDULE II

PURCHASER GROUPS

 

Purchaser Group Managing Agent: Citicorp North America, Inc.

Committed Purchaser: Citibank, N.A.    Commitment: $250,000,000

450 Mamaroneck Avenue

Harrison, N.Y. 10528

Attention: Robert Kohl

Telephone: (914) 899-7218

Telecopy: (914) 899-7903

   Committed Purchaser: The Bank of Nova Scotia    Commitment: $150,000,000

One Liberty Plaza

New York, NY 10006

Attention:

Tel:

Fax:

   Conduit Purchaser: CAFCO, LLC    Conduit Purchase Limit: $400,000,000

450 Mamaroneck Avenue

Harrison, N.Y. 10528

Attention: Laureta Lachman

Telephone: (914) 899-7138

Telecopy: (914) 899-7903

  



--------------------------------------------------------------------------------

Managing Agent: Citicorp North America, Inc.

450 Mamaroneck Avenue

Harrison, N.Y. 10528

Attention: Robert Kohl

Telephone: (914) 899-7218

Telecopy: (914) 899-7903

with a copy to:

Citicorp North America, Inc.

388 Greenwich Street, 19th Floor

New York, New York 10013

Attention: Patricia Schaupp (Global Securitized Markets)

Telecopy: (646) 843-3696

Purchaser Group’s Account:

Citibank, N.A.

ABA # 021-000-089

Account # 4063-6695

Account Name: CAFCO Redemption Account

Attention: Laureta Lachman



--------------------------------------------------------------------------------

Purchaser Group Managing Agent: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch

Committed Purchaser: The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch

   Commitment: $200,000,000

1251 Avenue of the Americas, 10th Floor

New York, NY 10020

Attention:

Telephone:

Telecopy:

   Conduit Purchaser: Victory Receivables Corporation    Conduit Purchase Limit:
$200,000,000

c/o The Bank of Tokyo-Mitsubishi UFJ,

Ltd., New York Branch

1251 Avenue of the Americas, 10th Floor

New York, NY 10020

Attention:

Telephone:

Telecopy:

  

Managing Agent: The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch

  

1251 Avenue of the Americas, 10th Floor

New York, NY 10020

Attention:

Telephone:

Telecopy:

   Purchaser Group’s Account   

[To be provided by BTM]

      Aggregate Commitment: $600,000,000    Purchase Limit: $600,000,000



--------------------------------------------------------------------------------

SCHEDULE III

CP RATES

CNAI Purchaser Group

When used in reference to any Conduit Purchaser for which CNAI acts as the
Managing Agent (or any successor Managing Agent for such Conduit Purchaser’s
Purchaser Group), the term “CP Rate” means, for each day during a Fixed Period
and to the extent such Conduit Purchaser funds the related Receivable Interest
on such day through the issuance of Promissory Notes, the per annum rate
equivalent to the weighted average of the per annum rates paid or payable by
such Conduit Purchaser from time to time as interest on or otherwise (by means
of interest rate hedges or otherwise) in respect of those Promissory Notes
issued by such Conduit Purchaser that are allocated, in whole or in part, by
such Managing Agent (on behalf of such Conduit Purchaser) to fund such
Receivable Interest on such day as determined by such Managing Agent (on behalf
of such Conduit Purchaser) and reported to the Seller, which rates shall reflect
and give effect to the commissions of placement agents and dealers in respect of
such Promissory Notes, to the extent such commissions are allocated, in whole or
in part, to such Promissory Notes by such Managing Agent on behalf of such
Conduit Purchaser; provided, however, that if any component of such rate is a
discount rate, in calculating the “CP Rate” for such day the Managing Agent
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum; provided, further, that
the CP Rate with respect to any portion of a Receivable Interest funded by
Conduit Participants shall be the same rate as in effect from time to time on
the Receivable Interest or portions thereof that are not funded by Conduit
Participants; and provided further that if all of the Receivable Interest is
funded by Conduit Participants, then the CP Rate applicable to such Receivable
Interest shall be such Conduit Purchaser’s pool funding rate in effect from time
to time for its largest size pool of transactions which settles with a frequency
corresponding to the applicable Fixed Period.

BTM Purchaser Group

When used in reference to any Conduit Purchaser for which BTM acts as Managing
Agent (or any successor Managing Agent for such Conduit Purchaser’s Purchaser
Group), the term “CP Rate” means, for each day during a Fixed Period and to the
extent such Conduit Purchaser funds the related Receivable Interest (or any
portion thereof) on such day through the issuance of Promissory Notes,
(i) unless such Conduit Purchaser or its Managing Agent has determined that the
Pooled CP Rate shall be applicable, a rate per annum equal to the rate per annum
calculated by such Managing Agent to reflect such Conduit Purchaser’s cost of
funding such Receivable Interest (or portion thereof), taking into account the
weighted daily average interest rate payable in respect of such Promissory Notes
during such period (determined in the case of discount Promissory Notes by
converting the discount to an interest bearing equivalent rate per annum),
applicable placement fees and commissions, and such other costs and expenses as
such Managing Agent in good faith deems appropriate; and (ii) to the extent such
Managing Agent has determined that the Pooled CP Rate shall be applicable, the
Pooled CP Rate.

For purposes of the foregoing:

“Pooled Commercial Paper” means commercial paper notes of a Conduit Purchaser
which are subject to any particular pooling arrangement, as determined by the
Managing Agent for such Conduit Purchaser (it being recognized that there may be
more than one distinct groups of Pooled Commercial Paper at any time).



--------------------------------------------------------------------------------

“Pooled CP Rate” shall mean, for each day with respect to any Fixed Period as to
which the Pooled CP Rate is applicable, the sum of (i) discount or yield accrued
(including, without limitation, any associated with financing the discount or
interest component on the roll-over of any Pooled Commercial Paper) on Pooled
Commercial Paper on such day, plus (ii) any and all accrued commissions in
respect of placement agents and commercial paper dealers, and issuing and paying
agent fees incurred, in respect of such Pooled Commercial Paper for such day,
plus (iii) other costs (including without limitation those associated with
funding small or odd-lot amounts) with respect to all receivable purchase,
credit and other investment facilities which are funded by the applicable Pooled
Commercial Paper for such day. The Pooled CP Rate shall be determined by the
Managing Agent for the applicable Conduit Purchaser, whose determination shall
be conclusive.

Other Purchaser Groups

When used in reference to any Conduit Purchaser the Managing Agent for which is
not BTM or CNAI (or any of their respective successors), except as otherwise
provided in the Joinder Agreement pursuant to which such Conduit Purchaser
became a party hereto, the term “CP Rate” means, for each day during a Fixed
Period and to the extent such Conduit Purchaser funds the related Receivable
Interest on such day through the issuance of Promissory Notes, the per annum
rate equivalent to the weighted average cost (as determined by such Managing
Agent, and which shall include (without duplication) the fees and commissions of
placement agents and dealers, incremental carrying costs incurred with respect
to Commercial Paper maturing on dates other than those on which corresponding
funds are received by such Conduit Purchaser, other borrowings by such Conduit
Purchaser and any other costs associated with the issuance of Commercial Paper)
of or related to the issuance of Promissory Notes that are allocated, in whole
or in part, by such Conduit Purchaser or its Managing Agent to fund or maintain
such Receivable Interest on such day (and which may also be allocated in part to
the funding of other assets of the Conduit Purchaser); provided, however, that
if any component of any such rate is a discount rate, in calculating the “CP
Rate” for such Receivable Interest for such Fixed Period, the Managing Agent
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum.